Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D20-592
                         Lower Tribunal No. 17-29382
                            ________________


                         Greenwich Towers, LLC,
                                    Appellant,

                                        vs.

    Continuum on South Beach, The South Tower Condominium
                    Association, Inc., et al.,
                                   Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Carey Rodriguez Milian Gonya, LLP, David P. Milian, and Jennifer M.
Hernandez, for appellant.

       Billbrough & Marks, P.A., and Geoffrey B. Marks; Cole, Scott & Kissane,
P.A., and Alexandra Valdes, for appellees.


Before FERNANDEZ, SCALES, and LOBREE, JJ.

      PER CURIAM.
      Affirmed. See Venezia Lakes Homeowners Ass'n, Inc. v. CSX Transp., Inc.,

43 So. 3d 93 (Fla. 3d DCA 2010); Sonny Boy, L.L.C. v. Asnani, 879 So. 2d 25 (Fla.

5th DCA 2004); Perlow v. Goldberg, 700 So. 2d 148 (Fla. 3d DCA 1997).




                                       2